Name: Commission Regulation (EC) NoÃ 1572/2007 of 21 December 2007 fixing the reference prices for certain fishery products for the 2008 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 22.12.2007 EN Official Journal of the European Union L 340/79 COMMISSION REGULATION (EC) No 1572/2007 of 21 December 2007 fixing the reference prices for certain fishery products for the 2008 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 29(1) and (5) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that reference prices valid for the Community may be fixed each year, by product category, for products that are the subject of a tariff suspension under Article 28(1). The same holds for products which, by virtue of being either the subject of a binding tariff reduction under the WTO or some other preferential arrangements, must comply with a reference price. (2) For the products listed in Annex I, (A) and (B) to Regulation (EC) No 104/2000, the reference price is the same as the withdrawal price fixed in accordance with Article 20(1) of that Regulation. (3) The Community withdrawal and selling prices for the products concerned are fixed for the 2008 fishing year by Commission Regulation (EC) No 1570/2007 (2). (4) The reference price for products other than those listed in Annexes I and II to Regulation (EC) No 104/2000 is established on the basis of the weighted average of customs values recorded on the import markets or in the ports of import in the three years immediately preceding the date on which the reference price is fixed. (5) There is no need to fix reference prices for all the species covered by the criteria laid down in Regulation (EC) No 104/2000, and particularly not for those imported from third countries in insignificant volumes. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 2008 fishing year of fishery products, as referred to in Article 29 of Regulation (EC) No 104/2000, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by Regulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). (2) See page 69 of this Official Journal. ANNEX (1) 1. Reference prices for products referred to in Article 29(3)(a) of Council Regulation (EC) No 104/2000: Species Size (2) Reference price (EUR/tonne) Gutted with head (2) Whole fish (2) Additional TARIC code Extra, A (2) Additional TARIC code Extra, A (2) Herring of the species Clupea harengus ex 0302 40 00 1  F011 130 2  F012 199 3  F013 188 4a  F016 119 4b  F017 119 4c  F018 249 5  F015 222 6  F019 111 7a  F025 111 7b  F026 100 8  F027 83 Redfish (Sebastes spp.) ex 0302 69 31 and ex 0302 69 33 1  F067 953 2  F068 953 3  F069 800 Cod of the species Gadus morhua ex 0302 50 10 1 F073 1 186 F083 856 2 F074 1 186 F084 856 3 F075 1 120 F085 659 4 F076 889 F086 494 5 F077 626 F087 362 Boiled in water Fresh or refrigerated Additional TARIC code Extra, A (2) Additional TARIC code Extra, A (2) Deepwater prawns (Pandalus borealis) ex 0306 23 10 1 F317 5 010 F321 1 092 2 F318 1 757   2. Reference prices for fishery products referred to in Article 29(3)(d) of Council Regulation (EC) No 104/2000: Product Additional TARIC code Presentation Reference price (EUR/tonne) 1. Redfish Whole: ex 0303 79 35 ex 0303 79 37 F411  with or without head 960 ex 0304 29 35 ex 0304 29 39 Fillets: F412  with bones (standard) 1 953 F413  without bones 2 159 F414  blocks in immediate packing weighing not more than 4 kg 2 285 2. Cod ex 0303 52 10, ex 0303 52 30, ex 0303 52 90, ex 0303 79 41 F416 Whole, with or without head 1 084 ex 0304 29 29 Fillets: F417  interleaved or in industrial blocks, with bones (standard) 2 452 F418  interleaved or in industrial blocks, without bones 2 717 F419  individual or fully interleaved fillets, with skin 2 550 F420  individual or fully interleaved fillets, without skin 2 943 F421  blocks in immediate packing weighing not more than 4 kg 2 903 ex 0304 99 33 F422 Pieces and other meat, except minced blocks 1 463 3. Coalfish ex 0304 29 31 Fillets: F424  interleaved or in industrial blocks, with bones (standard) 1 518 F425  interleaved or in industrial blocks, without bones 1 705 F426  individual or fully interleaved fillets, with skin 1 476 F427  individual or fully interleaved fillets, without skin 1 680 F428  blocks in immediate packing weighing not more than 4 kg 1 768 ex 0304 99 41 F429 Pieces and other meat, except minced blocks 986 4. Haddock ex 0304 29 33 Fillets: F431  interleaved or in industrial blocks, with bones (standard) 2 264 F432  interleaved or in industrial blocks, without bones 2 606 F433  individual or fully interleaved fillets, without skin 2 537 F434  individual or fully interleaved fillets, without skin 2 710 F435  blocks in immediate packing weighing not more than 4 kg 2 960 5. Alaska pollack Fillets: ex 0304 29 85 F441  interleaved or in industrial blocks, with bones (standard) 1 147 F442  interleaved or in industrial blocks, without bones 1 324 6. Herring Herring flaps ex 0304 19 97 ex 0304 99 23 F450  exceeding 80 g. a piece 510 F450  exceeding 80 g. a piece 464 (1) The additional code to be mentioned for all categories other than those explicitly referred to in points 1 and 2 of the Annex is F499: Other. (2) The freshness, size and presentation categories are those laid down under Article 2 of Regulation (EC) No 104/2000.